State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 22, 2015                    516023
_____________________________________

In the Matter of JOSEPH A.
   et al.,
                    Petitioners,
      v

LAURIE J.,
                     Appellant,
     and                                     MEMORANDUM AND ORDER

BROOME COUNTY DEPARTMENT OF
   SOCIAL SERVICES,
                    Respondent,
                    et al.,
                    Respondent.

(And Four Other Related Proceedings.)
_____________________________________


Calendar Date:    November 12, 2014

Before:    Peters, P.J., Lahtinen, Garry, Rose and Lynch, JJ.

                              __________


     Samuel D. Castellino, Big Flats, for appellant.

      Kuredin V. Eytina, Broome County Department of Social
Services, Binghamton, for Broome County Department of Social
Services, respondent.

     Carman M. Garufi, Binghamton, attorney for the children.

                              __________
                              -2-                516023

Garry, J.

      Appeal from an order of the Family Court of Broome County
(Connerton, J.), entered December 5, 2012, which, among other
things, dismissed petitioners' applications, in five proceedings
pursuant to Family Ct Act article 6, for custody of the subject
children.

      Respondent Laurie J. (hereinafter the mother) is the mother
of three children who are the subjects of this appeal. In
October 2010, Family Court found that the mother had neglected
the subject children and her four other children, and this Court
affirmed that order (Matter of Alyson J. [Laurie J.], 88 AD3d
1201 [2011], lv denied 18 NY3d 803 [2012]). In April 2012, the
permanency plan, which had previously been to reunify the
children with the mother, was changed to free them for adoption.
Petitioners (hereinafter the grandparents) then commenced
proceedings pursuant to Family Ct Act article 6 seeking custody
of the children, and respondent Broome County Department of
Social Services opposed this relief. Following a fact-finding
hearing, Family Court dismissed the grandparents' custody
petitions. The mother appeals.

      The appeal must be dismissed, as the mother is not
aggrieved by Family Court's order (see CPLR 5511). The mother
was not the children's custodial parent, and the dismissal of the
grandparents' custody petitions neither altered this circumstance
nor otherwise affected her legal rights or direct interests.
Thus, she does not have standing to pursue this appeal (see
Matter of Valenson v Kenyon, 80 AD3d 799, 799 [2011]; Matter of
Carol YY. v James OO., 68 AD3d 1463, 1463 [2009]; Matter of Brian
JJ. v Heather KK., 61 AD3d 1285, 1287 [2009]).

     Peters, P.J., Lahtinen, Rose and Lynch, JJ., concur.
                        -3-                  516023

ORDERED that the appeal is dismissed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court